Citation Nr: 1521262	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-05 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for pseudofolliculitis barbae.

3. Entitlement to service connection for a kidney disability claimed as residuals of kidney stones.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from October 1988 to February 1996 and from January 2002 to July 2003. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg.

In addition to the paper claims file, there is a Veterans Benefits Management System (VBMS) electronic claims file associated with the Veteran's claim, which contains a March 2014 Informal Hearing Presentation (IHP).


FINDINGS OF FACT

1. A hearing loss disability for VA purposes has not been presented during the pendency of this claim.

2.  The Veteran is not currently shown to have pseudofolliculitis barbae.

3.  The Veteran is not currently shown to have a kidney disability claimed as residuals of kidney stones.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active military service, and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  Pseudofolliculitis barbae was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  A kidney disability claimed as residuals of kidney stones was not incurred in or aggravated by active military service, and a kidney disability may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters in June and August 2009, prior to the initial adjudication of the claims in December 2009, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  Available service treatment records (STRs) and identified, available post-service treatment records were obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Veteran has also been afforded the appropriate VA examinations in October 2009 and October 2012 to determine the presence, nature and etiology of his claimed disabilities.  The examinations were adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiners provided rationale for the opinions stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

II. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted for an organic disease of the nervous system when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

III. Factual Background and Analysis

Hearing Loss Disability

The Veteran maintains that he has hearing loss disability related to noise exposure, to include from airplanes and guns, in service.  See October 2009 and October 2012 VA examination reports and January 2013 VA Form 9.

The Veteran's STRs (including a January 1993 hearing conservation report, February 1996 and March 2001 reports of medical examination, a June 2003 reserve physical examination report and a March 2007 hearing conservation report) are silent for complaints or findings of hearing loss disability (as defined in 38 C.F.R. § 3.385 ).  A March 2001 report of medical history notes that the Veteran denied hearing loss.  Likewise, on examination in March 2007, the Veteran denied hearing loss.

Service personnel records for the Veteran's active duty service show that the Veteran's military occupational specialty (MOS) for his first period of active duty was aviation maintenance administrationman; his MOS for his second period of active duty was law enforcement specialist.

Following service, VA and private examination reports and treatment records are negative for findings of hearing loss disability.  Notably, an October 2009 VA examination report notes the Veteran's complaints of hearing difficulty for the past five or six years.  He also reported a history of noise exposure in service from working on a flight line and as a military policeman; he denied post-service recreational or occupational noise exposure.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
15
20
LEFT
10
15
5
10
10

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The examiner stated that the Veteran's hearing was within normal limits.

On VA examination in October 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
15
LEFT
10
15
0
10
1-

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.

Even conceding that the Veteran was exposed to noise from artillery in service, the evidence does not show any hearing loss disability (as defined by 38 C.F.R. § 3.385) in service.  There is also no evidence that the Veteran has been diagnosed with hearing loss disability by VA standards at any point since service.  Rather significantly, audiometric testing during the 2009 and 2012 VA examinations showed normal hearing for VA purposes.  The Veteran has not presented or identified existing audiometric testing results that meet the requirements of that regulation, and there is no competent medical evidence showing that he meets the criteria for a diagnosis of hearing loss disability for VA purposes at any time during this appeal.  38 C.F.R. § 3.385; McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the Board concludes that the preponderance of the medical evidence establishes that bilateral hearing loss disability has not been present at any time during the pendency of this claim.  Thus, there is no valid claim of service connection for such disability.  See Brammer, supra. 

Consideration has been given to the Veteran's own statements that he has hearing loss disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, sensorineural hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).   Hearing loss (for VA purposes) is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that a audiometric testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report diminished hearing, there is no indication that the Veteran is competent to render a diagnosis of sensorineural hearing loss disability for VA purposes.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating hearing disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent or credible evidence and lacks probative value.

Pseudofolliculitis Barbae and Kidney Disability

The Veteran's STRs note that he was seen with complaints of pseudofolliculitis barbae on his neck in December 1988; he reported that the symptoms had been present for 14 days.  Subsequent STRs (including a June 2003 reserve physical examination report) are silent as to objective findings of pseudofolliculitis barbae.  STRS also note that the Veteran was treated for kidney stones in January 1992, April 1996 and April 2002; subsequent STRs (including a June 2003 reserve physical examination report) are silent as to objective findings of kidney stones or a kidney disability.

Moreover, there is no post-service medical evidence of pseudofolliculitis barbae.  An October 2009 VA skin examination report notes the Veteran's history of the skin disability in service.  He reported having pain and bleeding if shaving regularly, therefore he tries to shave only once or twice per week.  He also stated that he was using cortisone lotion as needed.  Examination revealed no objective findings of disability.  Specifically, there were no eruptions, papules, or rash.  His beard and the skin on his face and neck were slightly pigmented.  (Although the examiner diagnosed pseudofolliculitis barbae since service, there are no objective manifestations on examination to support this diagnosis.  See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional"].)   Moreover, November 2010 progress notes also show that the Veteran's skin was normal on examination. The Veteran has not presented or identified existing medical evidence that shows a diagnosis of pseudofolliculitis barbae at any time during this appeal.  McClain, supra.  Accordingly, service connection for pseudofolliculitis barbae is not warranted.  See Brammer, supra.

Likewise, there is no post-service medical evidence of kidney disability.  An October 2009 VA genitourinary examination report notes the Veteran's history of kidney stones in service.  The Veteran reported having passed a kidney stone two weeks earlier.  He denied any current symptoms or any recent treatment.  The Veteran denied genitourinary examination.  (Although the examiner diagnosed kidney stones related to service, the Veteran declined examination therefore there are no objective manifestations to support this diagnosis.  See, e.g., LeShore, supra.)   Moreover, April 2011 VA laboratory test results reveal no evidence of kidney disease.  The Veteran has not presented or identified existing medical evidence that shows a diagnosis of kidney disability at any time during this appeal.  McClain, supra.  Accordingly, service connection for a kidney disability is not warranted.  See Brammer, supra.  The Veteran is advised that a recurrence of kidney stones may be a basis for reopening this claim.

Conclusion

As the Veteran has not shown a current disability for which service connection can be granted, the claim must be denied.  The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal and his claims must be denied.

ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for pseudofolliculitis barbae is denied.

Service connection for a kidney disability claimed as residuals of kidney stones is denied.

____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


